            Case 1:21-mj-00297-TAB Document 1 Filed 03/29/21 Page 1 of 13 PageID #: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________

                  United States of America                        )
                             v.                                   )
                                                                  )      Case No.
                                                                  )                 1:21-mj-00297
                  CHANCELLOR KARLA,                               )
                                                                  )
                                                                  )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of See below in "Offense Description" in the county of                           Marion        in the
     Southern          District of            Indiana         , the defendant(s) violated:

            Code Section                                                   Offense Description
Count 1: 18 § 2252(a)(1)                        Transportation of Child Pornography to User1(On or about January 21, 2021)
Count 2: 18 § 2252(a)(1)                        Transportation of Child Pornography to User2(On or about March 8, 2021)




         This criminal complaint is based on these facts:
See Attached Affidavit.




         ✔ Continued on the attached sheet.
         u

                                                                                         s/ Elizabeth M. Carlson
                                                                                             Complainant’s signature

                                                                                      Elizabeth M. Carlson, SA FBI
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
             WHOHSKRQH            UHOLDEOHHOHFWURQLFPHDQV
            Date: 3/29/2021
Date:
                                                                               _______________________________
                                                                                         Judge’s signature

City and state:                         Indianapolis, IN                        Tim
                                                                                 TimA.
                                                                                     A. Baker
                                                                                        Baker, U.S. Magistrate Judge
                                                                                United States Magistrate
                                                                                         Printed             Judge
                                                                                                 name and title
                                                                                Southern District of Indiana
  Case 1:21-mj-00297-TAB Document 1 Filed 03/29/21 Page 2 of 13 PageID #: 2




                       AFFIDAVIT IN SUPPORT OF APPLICATION


      I, Elizabeth M. Carlson, a Special Agent with the FBI, hereby depose and

state as follows:

      1.     Affiant: I am a Special Agent with the Federal Bureau of Investigation

(FBI) and have been so employed since 2010.          I am currently assigned to the

Indianapolis Division of the FBI where I work on the Violent Crimes Against

Children Task Force investigating criminal violations related to high technology or

cybercrime, child exploitation, child pornography, the sex trafficking of minors,

commercial sex trafficking, and human trafficking.       Prior to joining the Violent

Crimes Against Children Task Force, I worked on the Complex Financial Crimes

Squad where I was assigned to investigate health care fraud and other complex

financial crimes.

        2.   Information: The statements in this affidavit are based on information

obtained from my observations and communications, as well as information learned

from other law enforcement officers and witnesses. Because this affidavit is being

submitted for the limited purpose of an Arrest Warrant and Criminal Complaint, the

affiant has not included each and every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to establish

probable cause to believe that, in the Southern District of Indiana and elsewhere, the

Defendant, Chancellor Karla (Karla) has violated Title 18, United States Code,

Sections 2252(a)(1).




                                           1
  Case 1:21-mj-00297-TAB Document 1 Filed 03/29/21 Page 3 of 13 PageID #: 3




        3.   Requested action: I make this affidavit in support of application for a

Criminal Complaint and Arrest warrant for CHANCELLOR KARLA, for offenses

committed in the Southern District of Indiana.

        4.   Probable Cause: For the reasons listed below, there is probable cause

to believe that CHANCELLOR KARLA has committed these offenses:

             A.    Count 1: Transportation of Child Pornography to User1 on

      01/21/2021 - 18 U.S.C. § 2252(a)(1) and

             B.    Count 2: Transportation of Child Pornography to User2 on

      03/8/2021 - 18 U.S.C. § 2252(a)(1).

       5.    Transportation of Child Pornography - 18 U.S.C. § 2252(a)(1):

This investigation concerns alleged violations of 18 U.S.C. § 2252(a)(1), which

prohibits a person from knowingly transporting or shipping any visual depiction of

minors engaging in sexually explicit conduct when such visual depiction was either

mailed or shipped or transported in interstate or foreign commerce by any means,

including by computer, or when such visual depiction was produced using materials

that had traveled in interstate or foreign commerce.

      6.     Definitions:

             A.    “Minor” means any person under the age of eighteen years. See

      18 U.S.C. § 2256(1).

             B.    The term “visual depiction,” as defined in 18 U.S.C. § 2256(5),

      includes undeveloped film and videotape, data stored on computer disc or

      other electronic means which is capable of conversion into a visual image,



                                          2
Case 1:21-mj-00297-TAB Document 1 Filed 03/29/21 Page 4 of 13 PageID #: 4




   and data which is capable of conversion into a visual image that has been

   transmitted by any means, whether or not stored in a permanent format.

         C.     “Sexually explicit conduct” means actual or simulated (a) sexual

   intercourse, including genital-genital, oral-genital, or oral-anal, whether

   between persons of the same or opposite sex; (b) bestiality; (c) masturbation;

   (d) sadistic or masochistic abuse; or (e) lascivious exhibition of the genitals or

   pubic area of any person. See 18 U.S.C. § 2256(2).

         D.     The term “child pornography,” as defined in 18 U.S.C. § 2256(8),

   means any visual depiction, including any photograph, film, video, picture, or

   computer-generated image or picture, whether made or produced by

   electronic, mechanical, or other means, of sexually explicit conduct, where 1)

   the production of such visual depiction involves the use of a minor engaging

   in sexually explicit conduct; 2) such visual depiction is a digital image,

   computer image, or computer-generated image that is, or is indistinguishable

   from, that of a minor engaging in sexually explicit conduct; or 3) such visual

   depiction has been created, adapted, or modified to appear that an

   identifiable minor is engaging in sexually explicit conduct.

         E.     Hyperlink: Alternatively referred to as a link and web link,

   a hyperlink is an icon, graphic, or text in a document that links to another

   file or object. When a user clicks, taps, or selects a hyperlink, the web

   browser leaves the current page redirects the user to another location.




                                        3
Case 1:21-mj-00297-TAB Document 1 Filed 03/29/21 Page 5 of 13 PageID #: 5




   7.    Social Media / Messaging Platforms:

         A.     Wickr: Wickr is an American software company based in New

   York City. It uses a smartphone's data plan or Wi-Fi to transmit and receive

   messages, photos, videos, sketches, mobile webpages, and other content after

   users register an account with an email address. The Wickr instant

   messaging apps allow users to exchange end-to-end encrypted and content-

   expiring messages, including photos, videos, and file attachments. The

   software is available for the iOS, Android, Mac, Windows, and Linux

   operating systems. All communications on Wickr are encrypted locally on

   each device with a new key generated for each new message, meaning that no

   one except Wickr users have the keys to decipher their content. In addition to

   encrypting user data and conversations, Wickr strips metadata from all

   content transmitted through the network.

         B.     Mega: Mega is a cloud storage and file hosting service offered

   by Mega Limited, a company based in Auckland, New Zealand. The service is

   offered primarily through web-based apps. Mega mobile apps are also

   available for Android and iOS. Mega is known for its large 50 GB storage

   allocation for free accounts. Data on the Mega service is encrypted on the

   client-side. Since Mega does not know the encryption keys to uploaded files,

   they cannot decrypt and view the content. Therefore, Mega cannot be

   responsible for the contents of uploaded files.




                                       4
  Case 1:21-mj-00297-TAB Document 1 Filed 03/29/21 Page 6 of 13 PageID #: 6




             C.    Telegram: Telegram is a freeware, cross-platform, cloud-based

      instant messaging software and application service. The service also provides

      end-to-end encrypted video calling, VoIP, file sharing and several other

      features. Telegram’s operational center is based in Dubai. Various

      Telegram client apps are available for desktop and mobile platforms

      including official apps for Android, iOS, Windows, macOS and Linux. Account

      can be set up with Telegram utilizing a phone number. Telegram provides

      end-to-end encrypted voice and video calls and optional end-to-end encrypted

      "secret" chats. Cloud chats and groups are encrypted between the app and

      the server, so that ISPs and other third parties on the network cannot access

      data, but the Telegram server is in possession of the decryption key. Users

      can send text and voice messages, animated stickers, make voice and video

      calls, and share an unlimited number of images, documents (2 GB per file),

      user locations, contacts, and music.

                     CASE SPECIFIC PROBABLE CAUSE

      8.     This investigation into the criminal activity involving Chancellor Karla

began when Google LLC provided information to The National Center for Missing

and Exploited Children (“NCMEC”) through their CyberTipline. NCMEC operates

the CyberTipline and the Child Victim Identification Program to aid law

enforcement in its efforts to identify victims of child pornography and child sexual

exploitation. NCMEC also works with law enforcement, Electronic Service

Providers, electronic payment service providers and others in their efforts to reduce



                                          5
  Case 1:21-mj-00297-TAB Document 1 Filed 03/29/21 Page 7 of 13 PageID #: 7




the distribution of child sexual exploitation images and videos on the Internet.

NCMEC does not investigate and cannot verify the accuracy of information it

receives. NCMEC forwards reports of possible child sexual exploitation to law

enforcement for its independent review and analysis.

             A.    CyberTipline Reports: In February and March of 2020,

      Google LLC (“Google”) submitted eight CyberTipline reports to NCMEC

      regarding multiple files depicting the sexual abuse of children stored on their

      servers, specifically in Google Drive infrastructure. These files had been

      uploaded by a user with the Google accounts “airplaneradio@gmail.com” and

      “chancellorkarla@gmail.com” (the “Subject Accounts”). On February 22,

      2020, at 18:20:40 UTC, the Subject Accounts had been logged into from

      Internet Protocol (“IP”) address 2601:143:8001:3670:d145:1ba2:3b6f:ad7d (the

      “Subject IP Address”), which resolved to a location in Washington, DC. Other

      IP addresses listed in the CyberTipline reports indicated that the Subject

      Accounts had been logged into from locations in Washington, DC, and

      surrounding areas. NCMEC subsequently forwarded the CyberTipline

      reports to the Northern Virginia Regional Internet Crimes Against Children

      (ICAC) Task Force for further investigation.

             B.    The information provided by NCMEC included a total of 57

      media files, 36 of which were not viewed by Google prior to submitting them

      to NCMEC. The 21 remaining media files, which were viewed by Google,




                                          6
Case 1:21-mj-00297-TAB Document 1 Filed 03/29/21 Page 8 of 13 PageID #: 8




   included five videos and 16 images, depicting apparent child pornography

   and child erotica.

           C.   Based on information provided by Google to law enforcement

   pursuant to an administrative subpoena, “airplaneradio@gmail.com” was

   created on April 14, 2005, and listed the name “Chancellor Karla,” the phone

   number 202-431-2295, and the recovery email address

   “chancellorkarla@gmail.com”. The account “chancellorkarla@gmail.com” was

   created on January 4, 2016, with the name “Chancellor Karla,” the phone

   number 317-792-9065, and the recovery email address

   “donkeybrobutt@gmail.com.”

           D.   Comcast provided the following subscriber information pursuant

   to an administrative subpoena: the Subject IP Address was assigned to

   Chancellor Karla, with the listed address 1400 Somerset Place Northwest,

   Apartment 303, Washington, DC 20011, and the listed phone number 202-

   431-2295. Comcast indicated that the service was disconnected March 20,

   2020.

           E.   An administrative subpoena was served on AT&T requesting

   subscriber information for the phone number 202-431-2295. The account was

   activated on December 19, 2016, with the subscriber name Chancellor Karla,

   address 134 Madison Street NW, Unit B, Washington, DC 20011. The records

   indicated that the account was terminated on March 20, 2020.




                                     7
  Case 1:21-mj-00297-TAB Document 1 Filed 03/29/21 Page 9 of 13 PageID #: 9




             F.    An administrative subpoena was served on T-Mobile requesting

      the subscriber information for the phone number 317-792-9065. The return

      listed James Johnson as the account holder from March 22, 2019 to March

      20, 2020. Chancellor Karla, address XXX N Grant Avenue, Indianapolis, IN

      46201, was listed as the account holder beginning April 22, 2020.

      9.     Search Warrant for Subject Accounts: On August 28, 2020, law

enforcement obtained a warrant authorizing the search of the Subject Accounts.

Information provided by Google pursuant to this warrant. Emails and Google chats

contained in the Subject Accounts, as well as the IP login addresses, indicate that

Karla moved from Washington, DC, to Indianapolis, IN in March of 2020. A review

of the Google Drive associated with airplaneradio@gmail.com revealed

approximately 1380 files, including multiple images, videos, and other files,

depicting the sexual abuse of children.

      10.    Residential Search Warrant: On March 16, 2021, federal search

warrants were executed for the residence located at XXX N. Grant Avenue,

Indianapolis, Indiana 46201, the person of Chancellor Karla, and his registered

vehicle. Among other items seized pursuant to federal search warrants, law

enforcement also seized one Samsung cellular telephone from the person of

Chancellor Karla. This item was imaged and processed by Indiana Internet Crimes

Against Children (ICAC) detectives.




                                          8
Case 1:21-mj-00297-TAB Document 1 Filed 03/29/21 Page 10 of 13 PageID #: 10




          A.    A forensic examination of the Samsung cellular telephone

    revealed several online chats during which Karla transported child

    pornography, including using hyperlinks, by using the Internet.

               i.      COUNT 1: TRANSPORTATION TO USER1: On

          January 1, 2021, in a Telegram chat located on the Samsung cellular

          telephone, Karla sent three Mega hyperlinks to Telegram User1

          (Actual Telegram User ID Known to Affiant). On March 23, 2021,

          Your Affiant accessed Mega hyperlink

          mega.nz/folder/Wp1X0SIB#DIMkJRzh3QsIXXXXXXXXXX (last 10

          digits of hyperlink redacted but known to Affiant) and observed a file

          folder titled “Chubby”. Seven videos and one image were located in the

          file folder. Upon Your Affiant reviewing the videos and image, five

          videos and one image contained child pornography.

                       a.    Video file 2bb2bdf7-86d2-4a2d-9f27-6da1b1ca900a

                depicts a nude minor male masturbating. The video is 14

                seconds long.

                       b.    Video file 83b0b615-cef9-4cae-a6f9-1f246545cad4

                depicts a nude minor male whose anus is being fondled by an

                adult hand. The video is 43 second long.

                       c.    Video file b48fa0ad-dc84-4a55-b062-06cb39cbb8cb

                depicts three nude minor males engaged in sexually explicit




                                      9
Case 1:21-mj-00297-TAB Document 1 Filed 03/29/21 Page 11 of 13 PageID #: 11




                 conduct with each other and whose genital and pubic areas are

                 visible in the video. The video is 62 seconds long.

                       d.     Video file c096f36b-629f-4b2c-8d9c-6c2abf92a048

                 depicts an adult male penetrating the anus of a minor with his

                 penis. The video is one minute and 50 seconds long.

                       e.     Video file Mi_pri_o_caXXXXX_ (redacted but

                 known to Affiant) depicts the lascivious display of a nude minor

                 male’s genital and pubic area. The video is 3 minutes and 54

                 seconds long.

                       f.     An image file that depicts the lascivious display of

                 the genital and pubic area of a nude, prepubescent male.

               ii.     On January 22, 2021, in response to the transportation of

          these visual depiction by the sending of these hyperlinks in the chat,

          Telegram User1 wrote to Karla, “my pedocock just went BOING” and

          “chubbyboy porn fuuuck”.

              iii.     Your Affiant attempted to access the other two hyperlinks

          contained in the chat; however, per the message posted by Mega, the

          folder/files were reported to contain objectionable content, such as

          Child Exploitation Material, Violent Extremism, or Bestiality.

              iv.      COUNT 2: TRANSPORTATION TO USER2: On

          March 8, 2021, using the Wickr app, Karla sent two sexually explicit




                                       10
Case 1:21-mj-00297-TAB Document 1 Filed 03/29/21 Page 12 of 13 PageID #: 12




          images of minor males to Wickr User2 (actual Wickr User ID known to

          Affiant).

                       a.     Image file 4f0da9c2-d431-44e7-a839-

                 2ed0790ce0f7.jpg depicts two prepubescent male children

                 engaged in sexually explicit activity. The children appear to be

                 10 to 12 years in age.

                       b.     After posting the image, Karla states, “Need more

                 of this anyway” and User2 responds “Haha I need more chubs”.

               v.      In response, Karla sent to User2 image

          tumblr_inline_p4x3wk3Dvu1XXXXXXXXXX.png (redacted but

          known to Affiant). This image depicts the lascivious display of the

          genital and pubic area of a prepubescent male child. The child

          appears to be 10 to 12 years in age.

          B.     Karla lived in the Southern District of Indiana during

    January and March of 2021 and his crimes were committed in the

    Southern District of Indiana and elsewhere. Karla used the Internet to

    transport the visual depictions of minors engaged in sexually explicit

    conduct and the hyperlinks which led to the Mega site which contained

    visual depictions of minors engaged in sexually explicit conduct.




                                          11
 Case 1:21-mj-00297-TAB Document 1 Filed 03/29/21 Page 13 of 13 PageID #: 13




      11.      Conclusion: Based upon the contents of this Affidavit, I

respectfully request that the Court issue an arrest warrant and criminal

complaint for the offenses listed above.



                                           s/ Elizabeth M. Carlson
                                           Elizabeth M. Carlson
                                           Special Agent
                                           Federal Bureau of Investigation
Attested to by the applicant in accordance with the requirements of
Fed. Crim. P. 4.1 by telephone.




                                             _______________________________
            Date: 3/29/2021                   Tim A. Baker
                                              United States Magistrate Judge
                                              Southern District of Indiana




                                            12
